Citation Nr: 1401055	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  02-17 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Hashimoto's thyroiditis as due to chemical, toxin, or ionizing radiation toxin exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active military service from April 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

In December 2006, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for additional development.  By a May 2012 decision, the Board denied entitlement to service connection for the Veteran's thyroid disability.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court set aside the Board's May 2012 decision and remanded the matter for further adjudication consistent with the Memorandum Decision.

In December 2013, after the case was returned to the Board, the Veteran's representative submitted additional evidence without a waiver.  The Board notes, however, as the matter is being remanded, the AOJ will have the opportunity to consider such evidence in the first instance.

Finally, in the May 2012 decision, the Board also referred a claim for a TDIU rating.  It does not appear that this issue has been addressed, and it is again referred to the AOJ.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim to the AOJ for additional development to comply with the Court's May 2012 Memorandum Decision. Specifically, a remand is required to allow for the AOJ to make requests for potentially relevant service treatment records and to obtain an adequate VA opinion to address the nature and etiology of the Veteran's thyroid disability, with consideration of all the lay and medical evidence of record.

VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as service treatment records and records from a VA facility.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

In the December 2006 Board remand, the RO was instructed to contact the Veteran to ascertain whether or not he was treated in service for a thyroid condition.  If the Veteran responded in the affirmative, an attempt was to be made to obtain the medical records reflecting the treatment or explain why those attempts were unsuccessful.  The RO contacted the Veteran and he responded that the military doctor who conducted his separation examination performed blood tests that revealed that he had thyroid trouble.  There is no indication that the RO made an attempt to obtain the results of the separation blood tests or that the Veteran was notified that no such attempts would be made.  

In the May 2012 Memorandum Decision, the Court found that the RO's inaction thus violated the express terms of the December 2006 Board remand, as well as the duty to assist.  Based on the foregoing, the Board finds that the claim must be remanded so that the AOJ can attempt to obtain the results from the separation examination blood tests.

Further, in the May 2012 Memorandum Decision, the Court found that the July 2011 Veterans Health Administration (VHA) opinion obtained by the Board did not constitute substantial compliance with the Board's December 2006 remand instructions.  Significantly, the examiner did not comment on the opinions, specifically the February 2001 opinion of Dr. Demarmels, of record.  Additionally, the Court found that the July 2011 VHA opinion also failed to address whether or not the Veteran's thyroid disability was related to service.  As the matter is being remanded in order to obtain relevant outstanding service treatment records, the Board finds that a new opinion that considers all of the evidence, lay and medical, of record is necessary.

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1.  Make arrangements to request and obtain the results from the blood tests taken during the Veteran's September 1975 discharge examination.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) in requesting these records.

2.  Notify the Veteran of the results of the record requests. If records are not received from the source, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Thereafter, forward the Veteran's claims file to an appropriate medical provider (preferably an endocrinologist) to address the nature and etiology of his thyroid disability. The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner should identify the Veteran's current thyroid conditions and give the basis for concluding that he has such condition.  The examiner should specifically address past diagnoses of hypothyroidism, hyperthyroidism, Hashimoto's thyroiditis and thyroid failure.  The examiner should address whether the Veteran currently has these diagnoses, whether such diagnosis has resolved or whether the condition was misdiagnosed.

For each thyroid condition found in the record, including hypothyroidism, hyperthyroidism, Hashimotos thyroiditis and thyroid failure, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such had its clinical onset during, or is otherwise related to, the Veteran's active military service, to include any potential exposure to ionizing radiation, and/or exposure to solvents, greases, and/or oil.

The examiner must consider the service treatment records, including a September 1975 Report of Medical History (located in volume 2 of the claims file and tabbed in white) indicating a "yes" when asked if he had ever or now had thyroid trouble, and lay statements from the Veteran regarding continuity of symptoms, to include weakness, fatigue, lethargy, nausea, and loss of ambition since service. 

Additionally, the examiner should comment on all of the opinions of record, to include January 2001 and February 2001 statements from Dr. Demarmels (located in volume 1 of the claims file and tabbed in green); an undated statement from Dr. Ruprecht (located in volume 2 of the claims file and tabbed in green); the May 2008 VA opinion from Dr. Thoma (located in volume 4 of the claims file and tabbed in yellow); and the July 2011 opinion of Dr. D'Alessio (located in volume 4 of the claims file and tabbed in yellow).  In discussing the opinions, please address the diagnosis, the opinions, and whether the rationale for the opinion is based on sound medical principles.  The examiner should specifically address Dr. Demarmels' February 2001 statement that it was unusual for a man of the Veteran's age to develop Hashimoto's thyroiditis as it pertains to whether there is a nexus between the Veteran's thyroid disorder and service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested medical opinion has been completed, the opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal, to include the additional evidence received by the Board in December 2013.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims 



      CONTINUE ON THE NEXT PAGE

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



